            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                 SOUTHERN/SOUTHWESTERN DIVISION

In Re: Criminal Trial Docket
       December 2, 2019

                                              ORDER

       Pursuant to the directions of the Honorable Douglas Harpool, United States District Judge,

the following criminal actions are set for pretrial conferences before United States Magistrate

David P. Rush, November 5, 2019, at the times shown below. The attorneys, including defense

and government counsel who will try the case, shall attend the pretrial conference. Prior to the

conference, trial counsel for the United States and trial counsel for the defendant are to meet

personally and discuss potential plea agreements. Final plea agreements are to be signed

prior to the conference or be ready for signature at the conference. Each defendant is to be

present unless, in advance of the conference, counsel advises the Court that a plea bargain has been

signed or the case simply needs to be set for trial. Attorneys are instructed to be prepared to make

such announcements as may be necessary in order that these cases may be tried or other disposition

made. Each of these cases, unless given a special setting, is set for trial on the joint criminal jury

trial docket, with all the available Judges of the Court sitting, commencing December 2, 2019.

       All pretrial conferences will be held in the U. S. Magistrate=s Courtroom, United States

Courthouse, 222 N. John Q. Hammons Parkway, Springfield, Missouri.

       Regarding motions for continuance and possible changes of plea, it is

       ORDERED that any defendant who intends to file a motion to continue the trial of his or

her case until the next joint docket, which is January 6, 2020, shall file such motion in a timely

fashion. A motion for continuance which is filed after the Friday prior to the scheduled




          Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 1 of 12
pretrial conference shall be considered untimely. A motion not timely filed will be summarily

denied. Likewise, absent a showing of very exceptional circumstances, a timely filed motion

seeking a continuance of a criminal action will be summarily denied. Counsel for the moving

defendant or plaintiff shall state in the motion whether or not the plaintiff and co-defendants have

any objection to the continuance of the action. It is further

       ORDERED that counsel for a defendant whose case who wishes to plead guilty, shall

immediately call the chambers of the Honorable David P. Rush to schedule the change of plea.

If the parties consent, the plea will be scheduled before the United States Magistrate Judge;

otherwise, before the United States District Judge to which it is assigned.

                              Before Magistrate Judge David P. Rush

                                        November 5, 2019


18-03060-CR-S-RK                      United States                  Casey Clark

                                              v.

                       -01            Raymond E. Forrester, Jr.      Michelle Law

                       -02            Mark Lamb                      Josh Roberts

                       -03            Michael P. Klotz               James Hayes



19-03019-CR-S-MDH                     United States                  Jessica Keller

                                              v.

                       -02            Carl Eugene Burnett            Michelle Law



19-03143-CR-S-BCW                     United States                  Ami Miller

                                              v.

                       -01            Timothy Carnelison, Jr.        Ian Lewis

          Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 2 of 12
                                      2
19-03115-CR-S-MDH           United States           Nhan Nguyen

                                   v.

                    -01     John F. Vann            Michelle Moulder



19-05053-CR-SW-RK           United States           Ami Miller

                                   v.

                    -01     David Antonio Hughes    Ann Koszuth



19-03069-CR-S-BCW           United States           Abe McGull

                                   v.

                    -01     Steven T. Hook          David Mercer

                    -02     Tallisha R. Malone      Krisitn Jones



19-03131-CR-S-MDH           United States           Jessica Keller

                                   v.

                    -01     Lori Ann Burleson       Kelli Greenwood Anderson



19-03140-CR-S-BCW           United States           Ami Miller

                                   v.

                    -01     Thomas Lynne Wright     David Mercer



19-05049-CR-SW-MDH          United States           Byron Black

                                   v.

                    -01     Michael S. Creel        Ben McBride



       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 3 of 12
                                   3
19-05038-CR-S-MDH            United States            Ami Miller

                                    v.

                    -01      Richard Michael Vaughn   David Mercer



19-03133-CR-S-MDH            United States            Jessica Keller

                                    v.

                    -01      Ryon L. Woody            Tom Carver

                    -02      Tyler Partlow            Stuart Huffman



19-03119-CR-S-MDH            United States            Jody Stockard

                                    v.

                    -01      Donnie D. Lodwick        Elizabeth Turner



19-03127-CR-S-BP             United States            Jessica Keller

                                    v.

                    -01      Ronald Leon Witte        Stuart Huffman



19-03112-CR-S-MDH            United States            Tony Brown

                                    v.

                    -01      Chad James Woelich       Ann Koszuth



19-03024-CR-S-SRB            United States            Nhan Nguyen

                                    v.

                    -01      Lee H. Nazarian          Ann Koszuth

        Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 4 of 12
                                    4
19-03028-CR-S-MDH           United States           Byron Black

                                   v.

                   -02      Robin L. Self           Kristin Jones

                   -03      Patrick R. Waters       Josh Roberts

                   -05      Keith D. Butchee        Stuart Huffman

                   -07      Jason L. Thomas         Marsha Jackson

                   -08      Jordan H. Williamson    Megan McCullough



19-03061-CR-S-MDH           United States           Byron Black

                                   v.

                   -01      Bernard Houston         Michelle Law



18-03125-CR-S-MDH           United States           Jim Kelleher

                                   v.

                   -01      Steven Edward Cherry    Branden Twibell



19-03062-CR-S-MDH           United States           Nhan Nguyen

                                   v.

                   -01      Anthony T. Jones        Michelle Law



19-03055CR-S-MDH            United States           Jody Stockard

                                   v.

                   -01      Jason Hamann            Stuart Huffman




       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 5 of 12
                                   5
19-03060-CR-S-SRB            United States           Jessica Keller

                                    v.

                    -01      Kyle A. McCormick       Ann Koszuth

                    -02      Robbie D. Vanburskirk   David Back

                    -03      Daryl W. Dickey         Darryl Johnson

                    -05      Scott P. Lewis          Russ Dempsey

                    -06      Jesse L. Rose           James Hayes



18-03141-CR-S-MDH            United States           Byron Black

                                    v.

                    -01      Brady T. Boris          James Hayes



19-03029-CR-S-BP             United States           Byron Black

                                    v.

                    -01      Bryce S. Amador         Michelle Law

                    -02      Richard D. Sweaney      David Back

                    -03      Amanda Henderson        Megan McCollough

                    -06      Jessica Rushing         Brian Risley



19-03068-CR-S-BP             United States           Byron Black

                                    v.

                    -01      Andrew Trammell         Curtis Garner




        Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 6 of 12
                                    6
18-05023-CR-SW-SRB          United States             Jody Stockard

                                   v.

                   -03      Daniel R. Vallejo         David Back

                   -04      Alexander Barrios         Branden Twibell

                   -05      Christopher D. Thompson   Jason Coatney

                   -06      Craig Whittington         Josh Roberts

                   -07      Lance Whittington         Ryan Reynolds

                   -08      Kristina S. Thompson      Erica Mynarich

                   -09      Breanna R. Lenten         Megan McCullough

                   -10      Ashley D. Sullivan        Alison Hershewe

                   -11      Joel A. Bell              Penny Speake

                   -12      Carrie A. Smith           Gary Wilson

                   -13      Mark D. Batchelor         James Hayes

                   -16      Deann Carpenter           Marsha Jackson

                   -18      Kiley M. Carpenter        Agi Prevendarcsik



18-03099-CR-S-RK            United States             Jody Stockard

                                   v.

                   -01      Crystal L. Burdette       Megan McCullough



19-05024 -CR-SW-BP          United States             Jim Kelleher

                                   v.

                   -01      William Lee Potts         Michelle Law




       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 7 of 12
                                   7
18-05003-CR-SW-RK           United States            Ami Miller

                                   v.

                    -01     Amanda Ruth Schweitzer   Kristin Jones



19-5023-CR-SW-MDH           United States            Jim Kelleher

                                   v.

                    -01     Christopher Chamberlin   Stuart Huffman



19-05032-CR-SW-RK           United States            Bill Meiners

                                   v.

                    -01     Jessica B. Chavez        David Mercer

                    -02     Justin T. Coffman        Erica Mynarich



19-03072-CR-S-SRB           United States            Jody Stockard

                                   v.

                    -02     Jasmine D. Steed         Erica Mynarich

                    -03     Demario J. Brown         Penny Speake

                    -04     Richard J. Smith         James Hayes

                    -05     Rashad J. Moore          Ben McBride



19-05036-CR-SW-BCW          United States            Ami Miller

                                   v.

                    -01     Brian Nicholas Ash       Branden Twibell




       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 8 of 12
                                   8
18-03137-CR-S-BP             United States           Jody Stockard

                                    v.

                   -01       Deanna L. Harris        Ann Koszuth

                   -02       Robin Parker            Alison Hershewe



18-03087-CR-S-BCW            United States           Bill Meiners

                                    v.

                   -01       Ivory C. Williams       Ian Lewis



18-03064-CR-S-MDH            United States           Ami Miller

                                    v.

                   -01       Alex Keltner            Ann Koszuth



19-03053-CR-S-MDH            United States           Jim Kelleher

                                    v.

                   -01       Chance Donaldson        Andrew Miller



19-03054-CR-S-MDH            United States           Nhan Nguyen

                                    v.

                   -01       Rusty J. Rose           Ian Lewis



19-03037-CR-S-MDH            United States           Jody Stockard

                                    v.

                   -01       Geoffrey B. Worman      Ian Lewis



        Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 9 of 12
                                    9
19-05014-CR-SW-MDH           United States           Byron Black

                                    v.


                    -01      Victor M. De Santiago   Josh Roberts



19-03089-CR-S-MDH            United States           Nhan Nguyen

                                    v.

                    -01      Dustin Gowens           Agi Prevendarcsik



18-03007-CR-S-MDH            United States           Jody Stockard

                                    v.

                    -04      David A. Scott          Stuart Huffman

                    -07      James Chalk             Gary Wilson

                    -08      Amber L. Brake          James Hayes



19-05010-CR-SW-MDH           United States           Abe McGull

                                    v.

                    -01      Jeremy F. Diel          James Hayes



17-03037-CR-S-SRB            United States           Abe McGull

                                    v.

                    -05      Tracy Doyle             Alison Hershewe

                    -07      Jacob Mark Loo          John Appelquist




       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 10 of 12
                                   10
17-03102-CR-S-BCW            United States              Abe McGull

                                    v.

                    -01      Dustin S. Piper            Don Cooley



19-03138-CR-S-RK             United States              Jim Kelleher

                                    v.

                    -01      Michael Kindrick           Michelle Moulder



19-03143-CR-S-BCW            United States              Ami Miller

                                    v.

                    -01      Timothy McClain            Michelle Law



19-03111-CR-S-BP             United States              Jim Kelleher

                                    v.

                    -01      Erik Finster               Ian Lewis



19-03135-CR-S-MDH            United States              Byron Black

                                    v.

                    -03      Tiffany N. Ballhagen       Erica Mynarich



19-05050-CR-SW-MDH           United States              Byron Black

                                    v.

                    -01      William E. Florian Palma   Ann Koszuth




       Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 11 of 12
                                   11
19-03077-CR-S-MDH             United States             Jessica Keller

                                     v.

                   -01        Jerry D. Thornton         Steve Meier




                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                              UNITED STATES MAGISTRATE JUDGE


Date: October 18, 2019




        Case 6:18-cr-03137-BP Document 43 Filed 10/18/19 Page 12 of 12
                                    12
